ON MOTION TO DISMISS
ORFINGER, Chief Judge.
Appellee/Cross Appellant moves to dismiss this appeal on the ground that it is taken from a non-appealable, non-final order. The order appealed from finally dismissed three counts of a five-count complaint. The remaining counts refer to another defendant and do not involve McCau-ghan. By dismissing the counts in question here, defendant McCaughan Mortgage Company is dismissed from the action, so as to McCaughan, the order appealed from is final and appealable. See Niesz v.6R.P. Morgan Building Company, Inc., 401 So.2d 822 (Fla. 5th DCA 1981); Atlantic National Bank of Jacksonville v. Modular Age, Inc., 363 So.2d 1152 (Fla. 1st DCA 1978). Cf. One Thousand Oaks, Inc., v. Dade Savings & Loan Association, 417 So.2d 1135 (Fla. 5th DCA 1982).
Motion to dismiss is DENIED.
DAUKSCH and COBB, JJ., concur.